1
2
3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***
6     BRUCE BIRCH,                                          Case No. 3:19-cv-00183-MMD-CLB
7                                   Plaintiff,                             ORDER
8            v.
9     PAM DELPORTO et al.,
10                              Defendants.
11
12   I.      DISCUSSION
13           Plaintiff previously filed an application to proceed in forma pauperis and submitted
14   a civil rights complaint under 42 U.S.C. § 1983 and a motion to amend. (ECF Nos. 1, 1-1,
15   6.) The Court has not yet screened the complaint.
16           Plaintiff now files a motion for voluntary dismissal. (ECF No. 8.) Under Federal Rule
17   of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by filing
18   “a notice of dismissal before the opposing party serves either an answer or a motion for
19   summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion to
20   voluntarily dismiss this action because no responsive pleading has been filed in this case.
21   As such, the Court dismisses this action without prejudice.
22   II.     CONCLUSION
23           For the foregoing reasons, it is ordered that the motion for voluntary dismissal (ECF
24   No. 8) is granted.
25           It is further ordered that the outstanding motions (ECF Nos. 1, 6) are denied as
26   moot.
27           It is further ordered that this action is dismissed in its entirety without prejudice.
28   ///
1          It is further ordered that the Clerk of the Court will close the case and enter judgment
2    accordingly.
3          DATED THIS 27th day of December 2019.
4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
